
	
		II
		110th CONGRESS
		1st Session
		S. 455
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide tax relief to active duty military personnel and employers who
		  assist them, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Active Duty Military Tax Relief Act of
			 2007.
		2.Credit for income differential for
			 employment of activated military reservist and replacement personnel
			(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of
			 1986 (relating to foreign tax credit, etc.) is amended by adding
			 at the end the following new section:
				
					30C.Employer wage credit for activated military
				reservists
						(a)General ruleThere shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to the sum
				of—
							(1)in the case of an eligible small business
				employer, the employment credit with respect to all qualified employees and
				qualified replacement employees of the taxpayer, plus
							(2)the self-employment credit of a qualified
				self-employed taxpayer.
							(b)Employment creditFor purposes of this section—
							(1)Qualified employees
								(A)In generalThe employment credit with respect to a
				qualified employee of the taxpayer for any taxable year is equal to 40 percent
				of so much of the excess (if any) paid by the taxpayer to such qualified
				employee of—
									(i)the qualified employee’s average daily
				qualified compensation for the taxable year, over
									(ii)the average daily military pay and
				allowances received by the qualified employee during the taxable year while
				participating in qualified reserve component duty to the exclusion of the
				qualified employee’s normal employment duties,
									for the aggregate number of days
				the qualified employee participates in qualified reserve component duty during
				the taxable year (including time spent in a travel status) as does not exceed
				$25,000. The employment credit, with respect to all qualified employees, is
				equal to the sum of the employment credits for each qualified employee under
				this subsection.(B)Average daily qualified compensation and
				average daily military pay and allowancesAs used with respect to a qualified
				employee—
									(i)the term average daily qualified
				compensation means the qualified compensation of the qualified employee
				for the taxable year divided by 365, and
									(ii)the term average daily military pay
				and allowances means—
										(I)the amount paid to the qualified employee
				during the taxable year as military pay and allowances on account of the
				qualified employee’s participation in qualified reserve component duty, divided
				by
										(II)the total number of days the qualified
				employee participates in qualified reserve component duty, including time spent
				in travel status.
										(C)Qualified compensationWhen used with respect to the compensation
				paid to a qualified employee for any period during which the qualified employee
				participates in qualified reserve component duty, the term qualified
				compensation means—
									(i)compensation which is normally contingent
				on the qualified employee’s presence for work and which would be deductible
				from the taxpayer’s gross income under section 162(a)(1) if the qualified
				employee were present and receiving such compensation,
									(ii)compensation which is not characterized by
				the taxpayer as vacation or holiday pay, or as sick leave or pay, or as any
				other form of pay for a nonspecific leave of absence, and with respect to which
				the number of days the qualified employee participates in qualified reserve
				component duty does not result in any reduction in the amount of vacation time,
				sick leave, or other nonspecific leave previously credited to or earned by the
				qualified employee, and
									(iii)group health plan costs (if any) with
				respect to the qualified employee.
									(D)Qualified employeeThe term qualified employee
				means a person who—
									(i)has been an employee of the taxpayer for
				the 91-day period immediately preceding the period during which the employee
				participates in qualified reserve component duty, and
									(ii)is a member of the Ready Reserve of a
				reserve component of an Armed Force of the United States as defined in sections
				10142 and 10101 of title 10, United States Code.
									(2)Qualified replacement employees
								(A)In generalThe employment credit with respect to a
				qualified replacement employee of the taxpayer for any taxable year is equal to
				40 percent of so much of the individual’s qualified compensation attributable
				to service rendered as a qualified replacement employee as does not exceed
				$15,000. The employment credit, with respect to all qualified replacement
				employees, is equal to the sum of the employment credits for each qualified
				replacement employee under this subsection.
								(B)Qualified compensationWhen used with respect to the compensation
				paid to a qualified replacement employee, the term qualified
				compensation means—
									(i)compensation which is normally contingent
				on the qualified replacement employee’s presence for work and which is
				deductible from the taxpayer’s gross income under section 162(a)(1),
									(ii)compensation which is not characterized by
				the taxpayer as vacation or holiday pay, or as sick leave or pay, or as any
				other form of pay for a nonspecific leave of absence, and
									(iii)group health plan costs (if any) with
				respect to the qualified replacement employee.
									(C)Qualified replacement
				employeeThe term
				qualified replacement employee means an individual who is hired to
				replace a qualified employee or a qualified self-employed taxpayer, but only
				with respect to the period during which such employee or taxpayer participates
				in qualified reserve component duty, including time spent in travel status,
				and, in the case of a qualified employee, is receiving qualified compensation
				(as defined in paragraph (1)(C)) for which an employment credit is allowed as
				determined under paragraph (1).
								(c)Self-Employment creditFor purposes of this section—
							(1)In generalThe self-employment credit of a qualified
				self-employed taxpayer for any taxable year is equal to 40 percent of so much
				of the excess (if any) of—
								(A)the qualified self-employed taxpayer’s
				average daily qualified compensation for the taxable year, over
								(B)the average daily military pay and
				allowances received by the taxpayer during the taxable year while participating
				in qualified reserve component duty to the exclusion of the taxpayer’s normal
				self-employment duties,
								for the aggregate number of days the
				taxpayer participates in qualified reserve component duty during the taxable
				year (including time spent in a travel status) as does not exceed
				$25,000.(2)Average daily qualified compensation and
				average daily military pay and allowancesAs used with respect to a qualified
				self-employed taxpayer—
								(A)the term average daily qualified
				compensation means the qualified compensation of the qualified
				self-employed taxpayer for the taxable year divided by 365 days, and
								(B)the term average daily military pay
				and allowances means—
									(i)the amount paid to the taxpayer during the
				taxable year as military pay and allowances on account of the taxpayer’s
				participation in qualified reserve component duty, divided by
									(ii)the total number of days the taxpayer
				participates in qualified reserve component duty, including time spent in
				travel status.
									(3)Qualified compensationWhen used with respect to the compensation
				paid to a qualified self-employed taxpayer for any period during which the
				qualified self-employed taxpayer participates in qualified reserve component
				duty, the term qualified compensation means—
								(A)the self-employment income (as defined in
				section 1402(b) of the taxpayer which is normally contingent on the taxpayer's
				presence for work,
								(B)compensation which is not characterized by
				the taxpayer as vacation or holiday pay, or as sick leave or pay, or as any
				other form of pay for a nonspecific leave of absence, and
								(C)the amount paid for insurance which
				constitutes medical care for the taxpayer for such year (within the meaning of
				section 162(l)).
								(4)Qualified self-employed
				taxpayerThe term
				qualified self-employed taxpayer means a taxpayer who—
								(A)has net earnings from self-employment (as
				defined in section 1402(a)) for the taxable year, and
								(B)is a member of the Ready Reserve of a
				reserve component of an Armed Force of the United States.
								(d)Coordination with other
				creditsThe amount of credit
				otherwise allowable under this chapter with respect to compensation paid to any
				employee shall be reduced by the credit allowed by this section with respect to
				such employee.
						(e)Limitations
							(1)Application with other
				creditsThe credit allowed
				under subsection (a) for any taxable year shall not exceed the excess (if any)
				of—
								(A)the regular tax for the taxable year
				reduced by the sum of the credits allowable under subpart A and sections 27,
				29, and 30, over
								(B)the tentative minimum tax for the taxable
				year.
								(2)Disallowance for failure to comply with
				employment or reemployment rights of members of the reserve components of the
				Armed Forces of the United StatesNo credit shall be allowed under subsection
				(a) to a taxpayer for—
								(A)any taxable year, beginning after the date
				of the enactment of this section, in which the taxpayer is under a final order,
				judgment, or other process issued or required by a district court of the United
				States under section 4323 of title 38 of the United States Code with respect to
				a violation of chapter 43 of such title, and
								(B)the 2 succeeding taxable years.
								(3)Disallowance with respect to persons
				ordered to active duty for trainingNo credit shall be allowed under subsection
				(a) to a taxpayer with respect to any period by taking into account any person
				who is called or ordered to active duty for any of the following types of
				duty:
								(A)Active duty for training under any
				provision of title 10, United States Code.
								(B)Training at encampments, maneuvers, outdoor
				target practice, or other exercises under chapter 5 of title 32, United States
				Code.
								(C)Full-time National Guard duty, as defined
				in section 101(d)(5) of title 10, United States Code.
								(f)General definitions and special
				rulesFor purposes of this
				section—
							(1)Eligible small business employer
								(A)In generalThe term eligible small business
				employer means, with respect to any taxable year, any employer
				which—
									(i)employed an average of 100 or fewer
				employees on business days during such taxable year, and
									(ii)under a written plan of the employer,
				provides the excess amount described in subsection (b)(1)(A) to every qualified
				employee of the employer.
									(B)Controlled groupsFor purposes of subparagraph (A), all
				persons treated as a single employer under subsection (b), (c), (m), or (o) of
				section 414 shall be treated as a single employer.
								(2)Military pay and allowancesThe term military pay means
				pay as that term is defined in section 101(21) of title 37, United States Code,
				and the term allowances means the allowances payable to a member
				of the Armed Forces of the United States under chapter 7 of that title.
							(3)Qualified reserve component
				dutyThe term qualified
				reserve component duty includes only active duty performed, as
				designated in the reservist’s military orders, in support of a contingency
				operation as defined in section 101(a)(13) of title 10, United States
				Code.
							(4)Carryback and carryforward allowed
								(A)In generalIf the credit allowable under subsection
				(a) for a taxable year exceeds the amount of the limitation under subsection
				(f)(1) for such taxable year (in this paragraph referred to as the
				unused credit year), such excess shall be a credit carryback to
				the taxable year preceding the unused credit year and a credit carryforward to
				each of the 20 taxable years following the unused credit year.
								(B)RulesRules similar to the rules of section 39
				shall apply with respect to the credit carryback and credit carryforward under
				subparagraph (A).
								(5)Certain rules to applyRules similar to the rules of subsections
				(c), (d), and (e) of section 52 shall
				apply.
							.
			(b)No deduction for compensation taken into
			 account for creditSection
			 280C(a) of the Internal Revenue Code of
			 1986 (relating to rule for employment credits) is amended—
				(1)by inserting or compensation
			 after salaries, and
				(2)by inserting 30C, before
			 45A(a),.
				(c)Conforming amendmentSection 55(c)(2) of
			 the Internal Revenue Code of
			 1986 is amended by inserting 30C(e)(1), after
			 30(b)(3),.
			(d)Clerical amendmentThe table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end of
			 30A the following new item:
				
					
						Sec. 30C. Employer wage credit
				for activated military
				reservists.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid in taxable years beginning after
			 December 31, 2006.
			3.Differential wage payments
			(a)Income tax withholding on differential wage
			 payments
				(1)In generalSection 3401 of
			 the Internal Revenue Code of
			 1986 (relating to definitions) is amended by adding at the end
			 the following new subsection:
					
						(h)Differential wage payments to active duty
				members of the uniformed services
							(1)In generalFor purposes of subsection (a), any
				differential wage payment shall be treated as a payment of wages by the
				employer to the employee.
							(2)Differential wage paymentFor purposes of paragraph (1), the term
				differential wage payment means any payment which—
								(A)is made by an employer to an individual
				with respect to any period during which the individual is performing service in
				the uniformed services while on active duty for a period of more than 30 days,
				and
								(B)represents all or a portion of the wages
				the individual would have received from the employer if the individual were
				performing service for the
				employer.
								.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to remuneration paid after December 31,
			 2007.
				(b)Treatment of differential wage payments for
			 retirement plan purposes
				(1)Pension plans
					(A)In generalSection 414(u) of
			 the Internal Revenue Code of
			 1986 (relating to special rules relating to veterans’
			 reemployment rights under USERRA) is amended by adding at the end the following
			 new paragraph:
						
							(11)Treatment of differential wage
				payments
								(A)In generalExcept as provided in this paragraph, for
				purposes of applying this title to a retirement plan to which this subsection
				applies—
									(i)an individual receiving a differential wage
				payment shall be treated as an employee of the employer making the
				payment,
									(ii)the differential wage payment shall be
				treated as compensation, and
									(iii)the plan shall not be treated as failing to
				meet the requirements of any provision described in paragraph (1)(C) by reason
				of any contribution or benefit which is based on the differential wage
				payment.
									(B)Special rule for distributions
									(i)In generalNotwithstanding subparagraph (A)(i), for
				purposes of section 401(k)(2)(B)(i)(I), 403(b)(7)(A)(ii), 403(b)(11)(A), or
				457(d)(1)(A)(ii), an individual shall be treated as having been severed from
				employment during any period the individual is performing service in the
				uniformed services described in section 3401(h)(2)(A).
									(ii)LimitationIf an individual elects to receive a
				distribution by reason of clause (i), the plan shall provide that the
				individual may not make an elective deferral or employee contribution during
				the 6-month period beginning on the date of the distribution.
									(C)Nondiscrimination requirementSubparagraph (A)(iii) shall apply only if
				all employees of an employer (as determined under subsections (b), (c), (m),
				and (o)) performing service in the uniformed services described in section
				3401(h)(2)(A) are entitled to receive differential wage payments on reasonably
				equivalent terms and, if eligible to participate in a retirement plan
				maintained by the employer, to make contributions based on the payments on
				reasonably equivalent terms. For purposes of applying this subparagraph, the
				provisions of paragraphs (3), (4), and (5), of section 410(b) shall
				apply.
								(D)Differential wage paymentFor purposes of this paragraph, the term
				differential wage payment has the meaning given such term by
				section
				3401(h)(2).
								.
					(B)Conforming amendmentThe heading for section 414(u) of such Code
			 is amended by inserting and to Differential Wage Payments to Members on Active
			 Duty after USERRA.
					(2)Differential wage payments treated as
			 compensation for individual retirement plansSection 219(f)(1) of
			 the Internal Revenue Code of
			 1986 (defining compensation) is amended by adding at the end the
			 following new sentence: The term compensation includes any
			 differential wage payment (as defined in section 3401(h)(2))..
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to years beginning after December 31, 2007.
				(c)Provisions relating to plan
			 amendments
				(1)In generalIf this subsection applies to any plan or
			 annuity contract amendment—
					(A)such plan or contract shall be treated as
			 being operated in accordance with the terms of the plan or contract during the
			 period described in paragraph (2)(B)(i), and
					(B)except as provided by the Secretary of the
			 Treasury, such plan shall not fail to meet the requirements of
			 the Internal Revenue Code of
			 1986 or the Employee Retirement
			 Income Security Act of 1974 by reason of such amendment.
					(2)Amendments to which section
			 applies
					(A)In generalThis subsection shall apply to any
			 amendment to any plan or annuity contract which is made—
						(i)pursuant to any amendment made by this
			 section, and
						(ii)on or before the last day of the first plan
			 year beginning on or after January 1, 2009.
						(B)ConditionsThis subsection shall not apply to any plan
			 or annuity contract amendment unless—
						(i)during the period beginning on the date the
			 amendment described in subparagraph (A)(i) takes effect and ending on the date
			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect, and
						(ii)such plan or contract amendment applies
			 retroactively for such period.
						4.Contributions of military death gratuities
			 to certain tax-favored accounts
			(a)Roth IRAs
				(1)Provision in effect before pension
			 protection actSubsection (e)
			 of section 408A of the Internal Revenue Code
			 of 1986 (relating to qualified rollover contribution), as in
			 effect before the amendments made by section 824 of the Pension Protection Act
			 of 2006, is amended to read as follows:
					
						(e)Qualified rollover
				contributionFor purposes of
				this section—
							(1)In generalThe term qualified rollover
				contribution means a rollover contribution to a Roth IRA from another
				such account, or from an individual retirement plan, but only if such rollover
				contribution meets the requirements of section 408(d)(3). Such term includes a
				rollover contribution described in section 402A(c)(3)(A). For purposes of
				section 408(d)(3)(B), there shall be disregarded any qualified rollover
				contribution from an individual retirement plan (other than a Roth IRA) to a
				Roth IRA.
							(2)Military death gratuity
								(A)In generalThe term qualified rollover
				contribution includes a contribution to a Roth IRA maintained for the
				benefit of an individual to the extent that such contribution does not exceed
				the amount received by such individual under section 1477 of title 10, United
				States Code, or under section 1967 of title 38 of such Code, if such
				contribution is made not later than 1 year after the day on which such
				individual receives such amount.
								(B)Annual limit on number of rollovers not to
				applySection 408(d)(3)(B)
				shall not apply with respect to amounts treated as a rollover by the
				subparagraph (A).
								(C)Application of section 72For purposes of applying section 72 in the
				case of a distribution which is not a qualified distribution, the amount
				treated as a rollover by reason of subparagraph (A) shall be treated as
				investment in the
				contract.
								.
				(2)Provision in effect after pension
			 protection actSubsection (e)
			 of section 408A, as in effect after the amendments made by section 824 of the
			 Pension Protection Act of 2006, is amended to read as follows:
					
						(e)Qualified Rollover
				ContributionFor purposes of
				this section—
							(1)In generalThe term qualified rollover
				contribution means a rollover contribution—
								(A)to a Roth IRA from another such
				account,
								(B)from an eligible retirement plan, but only
				if—
									(i)in the case of an individual retirement
				plan, such rollover contribution meets the requirements of section 408(d)(3),
				and
									(ii)in the case of any eligible retirement plan
				(as defined in section 402(c)(8)(B) other than clauses (i) and (ii) thereof),
				such rollover contribution meets the requirements of section 402(c), 403(b)(8),
				or 457(e)(16), as applicable.
									For purposes of section 408(d)(3)(B),
				there shall be disregarded any qualified rollover contribution from an
				individual retirement plan (other than a Roth IRA) to a Roth IRA.(2)Military death gratuity
								(A)In generalThe term qualified rollover
				contribution includes a contribution to a Roth IRA maintained for the
				benefit of an individual to the extent that such contribution does not exceed
				the amount received by such individual under section 1477 of title 10, United
				States Code, or under section 1967 of title 38 of such Code, if such
				contribution is made not later than 1 year after the day on which such
				individual receives such amount.
								(B)Annual limit on number of rollovers not to
				applySection 408(d)(3)(B)
				shall not apply with respect to amounts treated as a rollover by the
				subparagraph (A).
								(C)Application of section 72For purposes of applying section 72 in the
				case of a distribution which is not a qualified distribution, the amount
				treated as a rollover by reason of subparagraph (A) shall be treated as
				investment in the
				contract.
								.
				(b)Health savings accounts and Archer
			 MSAsSections 220(f)(5) and
			 223(f)(5) of the Internal Revenue Code of
			 1986 are each amended by adding at the end the following flush
			 sentence:
				
					For purposes of subparagraphs (A) and
				(B), rules similar to the rules of section 408A(e)(2) (relating to rollover
				treatment for contributions of military death gratuity) shall
				apply..
			(c)Education savings accountsSection 530(d)(5) of
			 the Internal Revenue Code of
			 1986 is amended by adding at the end the following new sentence:
			 For purposes of this paragraph, rules similar to the rules of section
			 408A(e)(2) (relating to rollover treatment for contributions of military death
			 gratuity) shall apply..
			(d)Effective dates
				(1)In generalExcept as provided by paragraphs (2) and
			 (3), the amendments made by this section shall apply with respect to deaths
			 from injuries occurring on or after the date of the enactment of this
			 Act.
				(2)Application of amendments to deaths from
			 injuries occurring on or after October 7, 2001, and before
			 enactmentThe amendments made
			 by this section shall apply to any contribution made pursuant to section
			 408A(e)(2), 220(f)(5), 223(f)(5), or 530(d)(5) of
			 the Internal Revenue Code of
			 1986, as amended by this Act, with respect to amounts received
			 under section 1477 of title 10, United States Code, or under section 1967 of
			 title 38 of such Code, for deaths from injuries occurring on or after October
			 7, 2001, and before the date of the enactment of this Act if such contribution
			 is made not later than 1 year after the date of the enactment of this
			 Act.
				(3)Pension Protection Act
			 changesSection 408A(e)(1) of
			 the Internal Revenue Code of
			 1986 (as in effect after the amendments made by subsection
			 (a)(2)) shall apply to taxable years beginning after December 31, 2007.
				5.Temporary increase in standard deduction
			 for active duty military personnel
			(a)In generalParagraph (3) of section 63(c) of
			 the Internal Revenue Code of
			 1986 (defining additional standard deduction for the aged and
			 blind) is amended to read as follows:
				
					(3)Additional standard deductionFor the purposes of paragraph (1), the
				additional standard deduction is the sum of—
						(A)the sum of each additional amount to which
				the taxpayer is entitled under subsection (f), plus
						(B)in the case of a taxable year beginning in
				2007 or 2008, an additional amount of $1,000 for an individual for such taxable
				year if the individual who at any time during such taxable year is performing
				service in the uniformed services while on active duty for a period of more
				than 30
				days.
						.
			(b)Conforming amendments
				(1)Section 3402(m)(3) of the
			 the Internal Revenue Code of
			 1986 is amended by striking for the aged and
			 blind.
				(2)Section 6012(a)(1)(B) of such Code is
			 amended by adding at the end the following new sentence: The preceding
			 sentence shall be applied without regard to section 63(c)(3)(B) and each of the
			 amounts specified in subparagraph (A) shall be increased by the portion of any
			 additional standard deduction to which the individual is entitled by reason of
			 section 63(c)(3)(B)..
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			6.Permanent extension of election to include
			 combat pay as earned income for purposes of earned income credit
			(a)In generalSection 32(c)(2)(B)(vi) of
			 the Internal Revenue Code of
			 1986, as amended by section 106 of division A of the Tax Relief
			 and Health Care Act of 2006, is amended to read as follows:
				
					(vi)a taxpayer may elect to treat amounts
				excluded from gross income by means of section 112 as earned
				income.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
